920 A.2d 100 (2007)
190 N.J. 305
STATE of New Jersey, Plaintiff-Respondent,
v.
Abdul WEBSTER, Defendant-Appellant.
Supreme Court of New Jersey.
Argued March 19, 2007.
Decided April 25, 2007.
Ruth Bove Carlucci, Assistant Deputy Public Defender, argued the cause for appellant (Yvonne Smith Segars, Public Defender, attorney; Barbara A. Hedeen, Assistant Deputy Public Defender, on the letter brief).
Lisa A. Puglisi, Deputy Attorney General, argued the cause for respondent (Stuart Rabner, Attorney General of New Jersey, attorney).
Peter J. Gallagher, Florham Park, submitted a brief on behalf of amicus curiae, Association of Criminal Defense Lawyers of New Jersey (Greenberg Traurig, attorneys).
*101 PER CURIAM.
The judgment is affirmed, substantially for the reasons expressed in Judge Payne's opinion of the Appellate Division, reported at 383 N.J.Super. 432, 892 A.2d 688 (2006).
For affirmance  Chief Justice ZAZZALI and Justices LONG, LaVECCHIA, ALBIN, WALLACE, RIVERA-SOTO, and HOENS  7.
Opposed  None.